Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
3.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
4.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,437,961. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in claims 1-20 of the instant application are also recited in claims 1-18 of the ‘961 patent, which also recites additional limitations.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claims 5 and 12 recite the phrase “the medical records management system.”  Although the claims from which 5 and 12 depend recite a “records managements system” that stores medical 
8.	Claim 7 is rejected based on its dependency on claim 5.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) storing patients’ medical information for the first group of patients and the second group of patients, receiving selective patient editing of portions of the first patient’s information, receiving practitioner editing of the first patient’s information and other patients’ information of the first medical group, transmitting the received patient edits of portions of the first patient’s information and received practitioner edits of the first patient’s information and other patients’ information of the first medical group via a first request; receiving selective patient editing of portions of the second patient’s information, receiving practitioner editing of the second patient’s information and other patients’ information of the second medical group, transmitting the received patient edits of portions of the second patient’s information and received practitioner edits of the second patient’s information and other patients’ information of the second medical group via a second request; further including and receiving first billing rules and first billing codes for the first medical group; automatically generate billing information for the first patient by applying the first billing rules to the practitioner-edited portion of the first patient’s information. 
11.	These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but 
12.	Claims 2-7 and 15-17 incorporate and expand on the abstract idea of claim 1 through dependency.  The claims further recite asking the patient questions according to the billing rules, accessing different forms, approving edits to patient information, storing a clinical narrative according to the edited patient information, and further application of billing rules and codes.  The additional limitations recited in these claims are also examples of commercial record keeping and billing as well as managing interactions between people which are types of Certain Methods of Organizing Human Activity.
13.	If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation or commercial interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.

15.	This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example the claims recite a records management system,” a first and second “medical group computer coupled in communications with the records management system” including a first and second “application,” “a billing application,” and “a touchscreen.” The written description discloses that the recited computer components encompass generic components including “the iPad, Android based tablet computers, Windows based tablet computers, and tablet computers from Research In Motion,Docket: DRCH-P0002.CON1 6 Inventors: Nusimow et al. Inc.” (see paragraph 0042) and “one or more computers and computer systems coupled in communication with one another. They can also be one or more virtual computing and/or storage resources. For example, controller 121 may be an Amazon EC2 instance and the storage 122 an 5 Amazon S3 storage. Other computing-as-service platforms such as Force.com from Salesforce, Rackspace, or Heroku could be used rather than implementing the EHR system 120 on directphysical computers owned and controlled by the owner of the system 100 or traditional virtual machines.” (see paragraph 0048). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
16.	Additionally, the claims recite “selectively displaying and receiving” editing with the generic computer components, storing information in data storage, receiving input through a touchscreen, and displaying prompts.  These additional limitations are recited at a high degree of generality, merely linking the abstract idea to a particular technological environment, which does not integrate the abstract idea into a practical application.
Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, storing and retrieving data from memory is insufficient to amount to significantly more than an abstract idea (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1, 2, 5-9, and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ombrellaro, US Patent Application Publication No. 2007/0192137 in view of Zubiller, US Patent Application Publication No. 2009/0144088.
21.	As per claim 1, Ombrellaro teaches an information system for access by a first medical group and a second medical group, the first medical group having a first group of patients, a first patient and a first practitioner, the second medical group having a second group of patients, a second patient and a second practitioner, the information system comprising: a records management system for storing patients' medical information for the first group of patients and the second group of patients (see paragraph 0050; storage of patient medical records; and paragraph 0063; a first group of patients is a first physician’s list of patients and a second group is a second physician’s list of patients); a first medical group computer coupled in communications with the records management system, the first medical group computer including a first application, the first application for selectively displaying and receiving selective patient editing of portions of the first patient's information when a first indication is received that the  first medical group computer is to be used by the first patient (see paragraph 0047; identifies first patient by logging on; paragraph 0029; patient has full viewing and limited editing ability of their own medical information), and the first application further for displaying and receiving practitioner editing the first patient’s information and other patients' information of the first medical group when a third indication is received that the first medical  group computer is to be used by the first practitioner (see paragraph 0047; identifies first physician by logging on; paragraph 0063; physician has full read/write access to all patients in their list (i.e. first patient and other patients of the first group)), the first application further for transmitting the received patient edits of portions of the first patient's information and received practitioner edits of the first patient's information and other patients' information of the first medical group via first requests to the records management system (see paragraph 0034; when physician makes edits to patient records, they are saved in the medical record for 
22.	Ombrellaro does not explicitly teach the records management system further includes first billing rules and first billing codes for the first medical group, and wherein the records management system further includes a billing application configured to receive first billing rules and first billing codes corresponding to the first medical group; wherein the billing application is configured to automatically generate billing information for the first patient by applying the first billing rules to the practitioner-edited portion of the first patient's information.
23.	Zubiller teaches a records management system includes first billing rules and first billing codes for a first medical group, and wherein the records management system further includes a billing 
24.	As per claim 2, Ombrellaro and Zubiller teaches the system of claim 1.  As noted above, Ombrellaro does not explicitly teach the application of billing rules.  Zubiller further teaches a first application is configured to prompt the first practitioner to ask questions to the first patient to meet one or more requirements of the first billing rules (see paragraph 0046; questions that should be answered by clinician/patient to meet billing coverage requirements; Figure 12f shows an example of a question to be posed to a patient). It would have been obvious to one of ordinary skill in the art at the time of the invention to add these billing features to the system of Ombrellaro for the reasons given above with respect to claim 1.
25.	As per claim 5, Ombrellaro and Zubiller teaches the system of claim 1 as described above.  Ombrellaro further teaches the medical records management system is for blocking access to patient information of the first medical group from the second medical group computer (see paragraph 0063; patients can only access their own information and physicians can only access information from their group.  Thus, access to information of one group is blocked to another group).
26.	As per claim 6, Ombrellaro and Zubiller teaches the system of claim 1 as described above.  Ombrellaro further teaches the first application is configured to prompt the first practitioner to approve the received patient edits of portions of the first patient's information for storage in the records management system (see paragraph 0067; selecting documents (which can include patient edits) for forwarding is encompassed by a prompt to approve patient edits).

28.	As per claim 15, Ombrellaro and Zubiller teaches the system of claim 1 as described above.  Ombrellaro further teaches the practitioner-edited portion of the first patient's information comprises a clinical narrative (see paragraph 0034; a permanent record of changes to the patient’s medical record, including time stamps and author information is encompassed by a “clinical narrative” as claimed).
29.	As per claim 16, Ombrellaro and Zubiller teaches the system of claim 1.  As noted above, Ombrellaro does not explicitly teach the application of billing rules.  Zubiller further teaches notify the first practitioner that if a specified set of additional questions are answered in the practitioner-edited portion of the first patient's information, then a billing code will be achieved (see paragraph 0046; notifies practitioner of a number of questions that need to be answered to generate billing information). It would have been obvious to one of ordinary skill in the art at the time of the invention to add these billing features to the system of Ombrellaro for the reasons given above with respect to claim 1.
30.	As per claim 17, Ombrellaro and Zubiller teaches the system of claim 16.  As noted above, Ombrellaro does not explicitly teach the application of billing rules.  Zubiller further teaches show how many answers have been completed in the practitioner-edited portion of the first patient's information for a billing code and how many more answers are needed to achieve a next billing code (see Figures 12d and e; shows, for a particular patient, test that does not require answering further questions (FISH) and one that requires answering a question (CBC)).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add these billing features to the system of Ombrellaro for the reasons given above with respect to claim 1.
.

32.	Claims 3 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ombrellaro, US Patent Application Publication No. 2007/0192137 in view of Zubiller, US Patent Application Publication No. 2009/0144088 and further in view of Reicher, US Patent Application Publication No. 2010/0138239.
33.	As per claim 3, Ombrellaro teaches the system of claim 1 as described above.  Ombrellaro does not explicitly teach storing, accessing, and presenting different forms for the different groups.  Reicher teaches a records management system stores a first form for a first medical group and a second form for a second medical Docket: DRCH-P0002.CON1 45 Inventors: Nusimow et al.3 group, and wherein a first application is for accessing the first form and presenting the first form on a first medical group computer, and a second 5 application is for accessing the second form and for presenting the second form on 6 asecond medical group computer, and wherein the first form and the second form 7 are not the same form (see paragraphs 0024-0026; different forms are presented to different types of users (i.e. different respective “groups”) and the presented forms are not the same).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add the forms of Reicher to the data recording system of Ombrellaro with the motivation of better serving the individualized needs of specific types of users (see paragraph 0005 of Reicher).
34.	Claim 10 recites substantially similar method limitations to system claim 3 and, as such, is rejected for similar reasons as given above.

35.	Claims 4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ombrellaro, US Patent Application Publication No. 2007/0192137 in view of Zubiller, US Patent .
36.	As per claim 4, Ombrellaro teaches the system of claim 1 as described above.  Ombrellaro does not explicitly teach the first computer includes a 2 touchscreen, and wherein the third indication includes a signal indicating a receipt 3 of a first digital signature of the first patient.  Blom teaches a computer that includes a touchscreen for inputting an indication of a receipt of a first digital signature of a patient (see paragraph 0029).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add this functionality to the system of Ombrellaro with the motivation of providing a means for capturing commonly required information (i.e. a patient signature) in a healthcare setting such as that described in Ombrellaro.
37.	Claim 11 recites substantially similar method limitations to system claim 4 and, as such, is rejected for similar reasons as given above.

Conclusion
38.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Connell, International Application Publication No. WO 2011/084470 A1, discloses a physician interface for accessing patient data from different organizational data sources.
Berdia, US Patent Application Publication No. 2012/0035959, discloses automatically generating billing information for physician-edited patient information and providing question and answer interfaces to facilitate data entry.
Shulman, Keeping the Record Straight, discloses computer-based products for patients to edit their medical records.

39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
40.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

42.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626